COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Dr. Michelle Legall v. JP Morgan Chase Bank National Association,
                          JP Morgan Chase & Co, Thuy Frazier, Cindy Mendoza, and McCarthy
                          and Holthus, LLP

Appellate case number:    01-22-00338-CV

Trial court case number: 2022-26226

Trial court:              61st District Court of Harris County

        Appellant Michelle Legall filed a notice of appeal from the trial court’s May 3, 2022
order denying a portion of her application for a temporary restraining order. On June 14, 2022,
Appellee JPMorgan Chase Bank, N.A. filed a motion to dismiss the appeal for lack of
jurisdiction, arguing the trial court’s order is not appealable.
        On June 28, 2022, this Court issued a Notice of Intent to Dismiss for Lack of Jurisdiction,
advising Appellant that the appeal could be dismissed unless she files “a response demonstrating
by citation to the law and the record why this Court has jurisdiction over her appeal.” The
response was due July 8, 2022.
       On July 11, 2022, Appellant filed an unopposed Motion for Extension of Time until July
26, 2022 to file her response to this Court’s Notice of Intent to Dismiss for Lack of Jurisdiction.
The motion is granted. Appellant’s response to this Court’s Notice of Intent to Dismiss for
Lack of Jurisdiction is due July 26, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: July 19, 2022